Citation Nr: 1750994	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  16-38 255	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the U.S. Army from November 1964 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The decision granted service connection for bilateral hearing loss with an initial noncompensable rating, effective March 6, 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA audiological evaluation in August 2014.  The results of this examination indicated Roman Numeral of II hearing loss in the right ear and I in the left.  See 38 C.F.R. § 4.85.  Applying these values to Table VII demonstrates that the proper rating for the Veteran's bilateral hearing loss is 0 percent.  See Id.

The Veteran underwent an audiological evaluation at Advanced Hearing Solutions in April 2015.  That test appears to indicate that the Veteran would have Level IV hearing loss in each ear, which would equate to a 10 percent rating; but it is unclear whether the examination was conducted in accordance with VA requirements for hearing examinations.  See 38 C.F.R. § 4.85.

In any event VA may have a duty to clarify whether private audiology examinations comply with VA requirements.  Savage v. Shinseki, 24 Vet. App. 259 (2010).  VA also has a duty to provide a new examination when there is evidence that the disability may have worsened since the last VA examination.  Snuffer v. Gober, 10 Vet App 400 (1997).

Accordingly, this appeal is REMANDED for the following:

1.  Attempt to clarify whether the April 2015 audiology examination at Advanced Hearing Solutions was conducted in a sound proof room, by a state licensed audiologist, and using the Maryland CNC word list.  Ask the Veteran to provide any needed authorizations or other assistance.

2.  Afford the Veteran a new VA audiology examination.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



